Citation Nr: 1727596	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 2003 to September 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of the hearing is associated with the claims file.  

In August 2016, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability manifests orthopedic impairment with pain, muscle spasms, and limitation of motion; pain on flexion began at 45 degrees, without an abnormal gait, abnormal spinal contour, ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least four weeks but less than six weeks.  

2.  The Veteran's thoracolumbar spine disability manifests neurological impairment of radiating and burning pain down the bilateral lower extremities above the knee. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but not higher, for orthopedic impairment from the thoracolumbar spine disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  The criteria for a separate rating of 10 percent, but not higher, for neurological impairment of the right lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

3.  The criteria for a separate rating of 10 percent, but not higher, for neurological impairment of the left lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, proper notice was provided to the Veteran in an April 2010 letter.  Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  During the June 2016 hearing, the undersigned VLJ explained that the Veteran's service-connected back disability was rated based on criteria contained in the applicable regulations to include pain, muscle spasms, and limitation of motion.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).
                                                                                                      
In this case the Veteran's service treatment and post-service VA medical records were obtained.  Although the Veteran has reported receiving private medical treatment of his back pain, he did not respond to a December 2016 request from VA that he identify his private providers and complete medical release forms allowing VA to obtain records of this private treatment on his behalf.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claim and any failure to develop this claim rests with the Veteran himself.

The Veteran was also provided VA examinations in July 2010 and February 2017 to determine the current severity of his thoracolumbar spine disability.  The February 2017 VA examination report fully addresses the Veteran's reported back symptoms, to include spinal range of motion before and after repetitive testing, and includes the criteria specified by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The February 2017 VA examination is therefore adequate.  

Finally, VA has complied with the Board's August 2016 remand instructions.  The Veteran was contacted in a December 2016 letter and asked to identify all private medical providers who have treated his service-connected back disability; as noted above, he failed to respond.  He was also provided an adequate VA examination of his back in February 2017.  A supplemental statement of the case (SSOC) was issued in March 2017, and the Board therefore finds that VA has complied with the Board's remand instructions and the duties to notify and assist.


Increased Rating Claim

Service connection for a thoracic spine strain was granted in the August 2010 rating decision on appeal.  An initial 10 percent evaluation was assigned effective April 6, 2010.  The Veteran contends that an increased initial rating is warranted for his service-connected thoracolumbar spine disability as he experiences pain that limits motion and is worsened with activity.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation is already established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

The Veteran's thoracolumbar spine disability is rated under Diagnostic Code 5237 for lumbosacral or cervical strain and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

After review of the evidence, the Board finds that an initial rating of 20 percent, but not higher, is warranted for the orthopedic impairment resulting from the Veteran's disability.  During the February 2017 VA examination, the Veteran manifested forward flexion to 80 degrees and all other motions to 30 degrees.  However, pain began at 45 degrees of flexion.  Flexion to 45 degrees before pain begins is consistent with an increased 20 percent evaluation under the general spine rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Although the Veteran demonstrated a greater range of motion with forward flexion to 80 degrees during the earlier July 2010 VA examination, the Board observes that the examination report does not specify the point at which the Veteran experienced pain during testing.  The Veteran also credibly testified at the June 2016 hearing that he passed the point of pain during range of motion testing at the July 2010 examination.  The Board therefore finds that flexion of the Veteran's thoracolumbar spine most nearly approximates 45 degrees throughout the relevant claims period.  This level of restricted motion is contemplated by a 20 percent disability evaluation under the general rating criteria and an increased rating is warranted.

A rating in excess of 20 percent is not warranted as there is no evidence of ankylosis or forward flexion that most nearly approximates 30 degrees.  As noted above, the Veteran manifests limitation of spinal motion that is properly contemplated by a 20 percent evaluation.  The Board has considered whether an increased rating is appropriate based on functional factors, but notes that the range of motion measurements from the February 2017 VA examination include consideration of the point at which the Veteran experienced pain and tightness during testing.  The VA examiner also specifically determined that there was no additional loss of motion following repetitive testing.  With respect to whether spinal function is additionally impaired due to weakened movement, excess fatigability, incoordination, or pain with repeated use, the examiner noted that the Veteran denied experiencing any flare-ups of spinal symptoms.  The examiner was therefore unable to opine as to any other functional impairment.  Additionally, the Veteran testified that his back condition has not caused him to miss any work or interfered with his employment in law enforcement.  Thus, the evidence does not establish impairment that is consistent with an additional decrease in range of motion such that the disability most nearly approximates the criteria associated with a 40 percent evaluation.  

Turning to whether an increased rating is warranted under the criteria pertaining to intervertebral disc syndrome, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The record does not indicate, and the Veteran does not contend, that he has experienced any incapacitating episodes due to service-connected back pain.  He specifically denied any periods of physician-prescribed bedrest at the June 2016 hearing and VA treatment records are negative for such findings.  The record does not establish that the Veteran has experienced incapacitating episodes as defined by VA for a period of at least four to six weeks during the claims period and an increased rating under the formula for rating intervertebral disc syndrome is not warranted.

In sum, the Veteran's orthopedic impairment of the thoracolumbar spine is appropriately rated as 20 percent disabling throughout the claims period.  While a rating in excess of 20 percent is not warranted for the orthopedic component of this disability, the general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that separate compensable ratings are warranted for the Veteran's neurological impairment of the lower extremities under Diagnostic Code 8520 for incomplete paralysis of the bilateral sciatic nerves.  The Veteran has consistently complained of radiating pain and burning down both lower extremities above the knee.  Neurological testing of the lower extremities and spine has been normal throughout the claims period, including during the February 2017 VA examination, but the Veteran is competent to report the symptoms he experiences and the Board finds his testimony and statements credible.  The Board therefore finds that separate 10 percent ratings are warranted for subjective evidence of neurological impairment of the right and left lower extremities that most nearly approximates mild under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  As there is no objective evidence of nerve impairment, to include upon VA examination or in an April 2013 VA MRI report, a rating in excess of 10 percent is not appropriate.  

The Veteran's service-connected thoracolumbar spine disability therefore warrants a 20 percent evaluation for orthopedic impairment and separate 10 percent ratings for neurological impairment of the bilateral lower extremities.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any further increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

As a final matter, the Board finds that a claim for a total disability rating due to individual employability resulting from service-connected disability (TDIU) has not been raised by the Veteran or the record.  The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454. Here, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits and has continued to work as a sheriff's deputy throughout the claims period.  There is no medical evidence that the Veteran's service-connected back disability has interfered with his employment and he testified in June 2016 that he has not missed any work due to the condition.  Therefore, a TDIU claim has not been raised in this case.  

Moreover, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating of 20 percent, but not higher, for orthopedic impairment of the thoracolumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating, but not higher, for neurological impairment of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating, but not higher, for neurological impairment of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


